The sole question in the case is, whether the declarations of Robert Waugh and James Waugh were competent to control the language of the deed and wills. No monument being mentioned in the deed from William Scott, except the pepperage tree at the northeast corner of the farm conveyed by it, and the residue of the description being by courses and distances, it is clear that the true mode of ascertaining the extent and location of the premises conveyed is to follow the courses and distances as given in the deed. It is also clear that as the deed to Robert Waugh, from the heirs of James Waugh, described the premises conveyed as bounded on the east by lands belonging to said Robert Waugh, this line could only be ascertained by running the west line of the defendant's farm according to the Scott deed. The land devised to the plaintiff's father being described as the farm formerly owned by James Waugh, and the land devised to the plaintiff being described as the homestead, which the proof showed was the name by which the east farm, described in the Scott deed, required the running of the division line between the two farms according to the courses and distances given in that deed. There is no ambiguity in the language of either of the deeds or devises. The paper title of the plaintiff to the premises where the trees were cut is thus shown to be perfect. No authority is needed to show that the parol evidence offered was inadmissible to contradict the plain language of the deeds and devises. The declarations of Robert Waugh the elder could not be proved to contradict the language of his will, as to the subjects of the devises to his son and grandson. The devise to the former was of the farm formerly belonging to the testator's brother, James Waugh. This, as the deed showed, was of land bounded on the east by lands belonging to the testator, and *Page 102 
the Scott deed showed the extent of his ownership. The devise to the grandson was of the homestead, and this was shown to be the premises described in the Scott deed.
The parol declarations of James Waugh, the father of the plaintiff, could not operate as a disclaimer of his title to all the land covered by the devise to him; nor could they operate to defeat his title, on the ground that they operated as a practical location of the line between the two farms. Such location can be made effectual to transfer title when the agreement for that purpose has been made between adjoining owners of land, and there has been an adverse holding in conformity with the practical location for a period of twenty years. No such adverse holding was shown, and from the nature of the occupancy of both farms down to 1841 there could be no such holding. Since that time there did not appear to have been any adverse holding in conformity with the declarations shown. If there had been, the time was too short to defeat the paper title. It follows that the proof of such declarations could not, in any aspect of the case, be admitted in evidence. The judgment should be affirmed.
All the Judges concurring,
Judgment affirmed. *Page 103